DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I and Species J (collectively, corresponding to claims 1-9, 11-16 and 18-20) in the reply filed on August 31, 2021 is acknowledged.
The requirement is made FINAL.
Applicant's election with traverse of Species B and Species G in the reply is acknowledged.  
Regarding Species B, the traversal is on the ground(s) that Species A and B are not distinct species.  Upon further review of the disclosure, this argument is found persuasive and Species A and B are joined and treated as the elected species.
Regarding Species G, the traversal is on the ground(s) that Species F and G are not distinct species since “the in-shoe pressure measuring system and the on-site pressure mapping device could operate in connection with each other”.  Based on these arguments, the election requirement between Species F and G is withdrawn.  However, Examiner notes that since an “in-shoe” measuring device is capable of being used at an “on-site location”, any prior art teaching of an in-shoe pressure measuring system will be deemed either capable, or at least obvious, of being used at a point-of-sale location, which would render the in-shoe 
To summarize, the elected identified Species are A/B, F/G, I and J, and claims 1-9, 11-16 and 18-20 (to which an action on the merits will follow), with claims 10 and 17 being withdrawn from further consideration.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 11, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 16 of U.S. Patent No. 10,251,446. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent’s claims essentially encompass the subject matter (or equivalent thereof) of the present application’s cited claims.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18 (and claims 2-9, 11-16, 19 and 20 at least due to dependency from either of independent claims 1 or 18) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 18, Applicant recites the preamble as “a method of making an article of footwear”.  However, no complete article of footwear is ever actually recited as being made by the method.  At most, the method forms a midsole, as opposed to a completed article of footwear.  Accordingly, it is unclear if an actual completed article of footwear is required to be made by the method, or if just a midsole would suffice to meet the claim.  Correction is required.  Examiner suggests either adding more method steps that complete a fully-formed article of footwear (i.e. an upper and an outsole (based on Para. 0044 as filed), if present), or redefining the preamble of each of claims 1 and 18 as a method of making a midsole (for claim 1) and a midsole assembly (for claim 18, which includes distinct midsole components joined together).
Regarding claim 3, Applicant recites “a plurality of the cushioning projections”.  Claim 1, from which claim 3 indirectly depends, positively recites “a plurality of cushioning projections”.  Since claim 1 does not require three or more in the plurality, it is unclear if “a plurality of the cushioning projections” means “all” or “multiple, but not necessarily all” of the cushioning projections.  Correction is required.  Examiner suggests amending claim 3’s instance of “a plurality of the cushioning projections” to recite “at least two of the plurality of cushioning projections” as one potential remedy.  Examiner notes that claim 5 contains the same issue, is likewise indefinite, and similar suggestions are suggested therefor.
Regarding claim 5, Applicant recites “wherein the maximum height, the minimum height, and the average height of a plurality of the cushioning projections are based on at least two of (i) - (vi)”.  In claim 2, from which claim 5 depends, Applicant only recites that the data from the pressure map is used to calculate “at least one of” (i)-(vi).  If only one of (i)-(vi) is required, then requiring the height values to be based on “at least two” of (i)-(vi) calculations lacks clear antecedent basis.  Correction is required.  Examiner suggests reciting in claim 5: “wherein the data from the pressure map of pressures is used to calculate at least two of (i)-(vi), wherein the maximum height, the minimum height, and the average height of a plurality of the cushioning projections are based on at least two of (i) - (vi)”.
Regarding claim 14, Applicant recites “wherein the predetermined height profiles of two of the cushioning projections have a different contour” without clarifying that to which the height profiles are being compared.  Correction is required.  For purposes of examination, the language is being interpreted as “wherein the predetermined height profiles of two of the cushioning projections have a different contour than one another”.
Regarding claim 15, Applicant recites “wherein the height profile of a cushioning projection varies in the longitudinal direction and a transverse direction perpendicular to the longitudinal direction based on the data from the pressure map of pressures”.  It is unclear if an additional cushioning projection is being positively recited, or if “a cushioning projection” is intended to refer to one of the plurality of cushioning projections positively recited in claim 1, from which claim 15 depends.  Correction is one cushioning projection of the plurality of cushioning projections varies in the longitudinal direction and a transverse direction perpendicular to the longitudinal direction based on the data from the pressure map of pressures”.
Regarding claim 18, Applicant recites “wherein the plurality of cushioning projections comprises a plurality of cushioning projections disposed within an open cavity in a forefoot portion of the midsole, a plurality of cushioning projections disposed within the open cavity in a midfoot portion of the midsole, and a plurality of cushioning projections disposed within the open cavity in a heel portion of the midsole, and wherein the plurality of cushioning projections comprises cushioning projections disposed side-by-side within the open cavity in one or more continuous rows such that the side-by-side cushioning projections are directly adjacent to each other”.  This language is confusing because it recites multiple instances of “a plurality of cushioning projections”, which is difficult to follow and could be improved with clarifying language, especially since it is stating “a plurality of cushioning projections comprises a plurality of cushioning projections”.  Correction/clarification is required.  Examiner suggests alternatively reciting: “wherein the plurality of cushioning projections comprises a first plurality of cushioning projections disposed within an open cavity in a forefoot portion of the midsole, a second plurality of cushioning projections disposed within the open cavity in a midfoot portion of the midsole, and a third plurality of cushioning projections disposed within the open cavity in a heel portion of the midsole, and wherein some of the cushioning projections of the plurality of cushioning projections are disposed 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 11 and 13-15, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brie (USPN 6,425,194).
Regarding independent claim 1, Brie discloses a method of making an article of footwear (see claim 1 of Brie, which is directed to a method of making a cushioning structure for use in contact with a body part, and claim 3 which refers to a sole as being an option for the cushioning structure; the sole is at least a component used in footwear, so it is “an article of footwear” as best as can be understood with respect to what Applicant intends for “article of footwear” to be constituted by, since no structures are recited in the claim in addition to the midsole structure, within the manufacturing process), the method comprising: forming a midsole (“a sole”; claim 3 of Brie, as noted 

Regarding claim 11, Brie discloses that the pressure map is a pressure map for a specific individual (pressure map can be determined, for example, by the imprint of the bottom surface of the foot on a sheet (Col. 3, Lines 42-44), which would involve a specific foot of an individual (i.e. a specific individual)).
Regarding claim 13, Brie discloses that the minimum height of at least one of the plurality of cushioning projections is located at one peripheral edge of the at least one cushioning projection and the maximum height of the at least one cushioning projection is located at another peripheral edge of the at least one cushioning projection (although illustrated as trapezoidal fingers, Brie discloses that the fingers (i.e. projections) can have variable shapes, including examples of cubic and cylindrical (Col. 4, Lines 30-33 of Brie); if the cubic and cylindrical examples are utilized, the left and right edges of the fingers would be vertically aligned (i.e. straight up and down) compared to the slanted arrangement of the illustrated trapezoidal cross-section in the Figures; since the cubic and cylindrical shapes involve vertically-aligned peripheral edges, then at least some of the fingers would involve one of the peripheral edges being taller than the other, to accommodate the contoured bottom surface #16 shape, as shown in Figs. 5-8, wherein at least one of the fingers’ minimum height would be measured from a lower-most point of the bottom surface #16, and that particular finger’s maximum height would be 

    PNG
    media_image1.png
    478
    921
    media_image1.png
    Greyscale

Regarding claim 14, Brie discloses that the predetermined height profiles of two of the cushioning projections have a different contour (Col. 4, Lines 30-33 describe that various shapes can be used for the fingers depending on the density and support required at specific locations of the sole; Figs. 3-8 show that the contours vary as the height varies between different fingers #20).
Regarding claim 15, Brie discloses that the height profile of a cushioning projection varies in the longitudinal direction and a transverse direction perpendicular to the longitudinal direction based on the data from the pressure map of pressures (see Figs. 3-8, which show variation in the transverse (Figs. 3-7) and longitudinal (Fig. 8) directions).
Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brie, as applied to claim 1 above, and further in view of Marvin et al. (hereinafter “Marvin”) (US 2012/0073160).
Regarding claim 2, Brie teaches all the limitations of claim 1, as set forth above, and teaches that the pressure map is determined based on an imprint of a foot on a sheet, which is in turn used in conjunction with a formula to calculate the pressure points corresponding to the imprints obtained (Col. 3, Lines 39-45 of Brie), and further teaches that computer modeling is used to create height profiles for the fingers #20 (i.e. projections), but does not explicitly teach that the calculations are made by using the data from the pressure map to calculate at least one of: (i) peak pressures for different areas of the foot, (ii) mean peak pressures representing the average of the peak and the physical characteristics of the rubber-like thermoplastic material of the sole (Col. 3, Line 65 through Col. 4, Line 6), it would be reasonable to expect that the pressure map data calculations would involve at least one of (i)-(vi) since a deeper imprint would likely be related to a higher pressure value at that point in the map, which would be indicative of a calculation of (i) “peak pressures for different areas of the foot” and somewhat by default (iv) “a peak force for an area of the foot”, since “pressure” is known to one having ordinary skill in the art to be the quotient of “force” divided by “area”.  Further, Marvin teaches that it is known to identify areas of high and low areas of pressure acting on a wearer’s foot, which is determinable by using a force plate on a foot during a gait cycle, wherein this data is used to create a custom sole for a particular user (See Para. 0052 of Marvin), and it would at least have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have correlated the predetermined height profiles of the fingers based on areas of high and low pressure from the pressure map, which would have involved the data of the pressure map  being used to calculate at least one of (i)-(vi) as defined above, including the specific examples of (i) “peak pressures for different areas 
Regarding claims 3 and 4, Brie (or at least Brie in view of Marvin, as explained above) teaches or renders obvious the limitations of claim 2, as set forth above, and further teaches that the maximum height, the minimum height, and the average height of a plurality of the cushioning projections are based on at least one of (i) - (vi) [claim 3] (as noted above, at least calculations (i) and (iv) are utilized to formulate the height profiles of the fingers #20 (i.e. projections), which includes the maximum/minimum/average heights), wherein the maximum height, the minimum height, and the average height are further based on properties of a material from which the plurality of cushioning projections are made [claim 4] (Brie teaches that the physical characteristics of the rubber-light thermoplastic material is taken into account when calculating the height profiles of the fingers #20 (Col. 3, Line 65 through Col. 4, Line 6 of Brie)).
Regarding claims 5 and 6, Brie (or at least Brie in view of Marvin, as explained above) teaches or renders obvious the limitations of claim 2, as set forth above, and further teaches that the maximum height, the minimum height, and the average height of a plurality of the cushioning projections are based on at least two of (i) - (vi) [claim 5] (as noted above, at least calculations (i) and (iv) are utilized to formulate the height profiles of the fingers #20 (i.e. projections), which includes the maximum/minimum/average heights), wherein the maximum height, the minimum height, and the average height are further based on properties of a material from which .
Claim 7, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Brie as applied to claim 1 above, and further in view of Oman et al. (hereinafter “Oman”) (US 2004/0016146).
Regarding claim 7, Brie teaches all the limitations of claim 1, as set forth above, but is silent to specifying whether the pressure map data is collected using an in-shoe pressure measuring system.
Oman teaches a shoe midsole that has comfort zones that are selected based on a pressure distribution map (PDM) (Para. 0051 of Oman).  Oman teaches that the PDM can be collected by using an in-shoe foot pressure measurement system (Para. 0035 of Oman).
Brie and Oman teach analogous inventions in the field of customizable soles based on measured foot pressure data.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used one of the in-shoe foot pressure measurement systems taught by Oman as a measurement tool of choice for the step of collecting data about the foot’s pressure distribution of the particular end user for the sole, in order to effectively capture all of the plantar pressures through the use of real-time, tactile sensing systems, as taught by Oman (Para. 0035 of Oman).
Claim 9, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Brie as applied to claim 1 above, and further in view of Langvin (US 2010/0235258).
Regarding claim 9, Brie teaches all the limitations of claim 1, as set forth above, but is silent to specifying whether the pressure map data is obtained using an on-site pressure mapping device at a point-of-sale location. 
Langvin teaches a method of customized cleat arrangement in a footwear item, wherein the arrangement is based on determining by measurement one or more characteristics of a foot of a customer, such as a clerk at a retail store using pressure mapping technology to determine customized pressure information about the foot of the customer, recording that information, and then using that information to generate a customized cleat arrangement for the customer (Para. 0092 of Langvin).
Brie and Langvin teach analogous inventions in the field of customizable footwear.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have obtained the pressure map of Brie at a retail store (i.e. “point of sale location”) by the clerk thereat, utilizing the store’s pressure mapping technology (i.e. “on-site pressure mapping device”), in order to ensure that the technology is used correctly, wherein the clerk would have more training in operating the technology than a typical end user, as well as have the technology available on hand, which is not a system that a typical end user is likely to have at their disposal at their home.
Claims 12 and 16, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Brie as applied to claim 1 above, and further in view of Marvin.
Regarding claim 12, Brie teaches all the limitations of claim 1, as set forth above.  Brie teaches that the fingers can be variable shapes, but is silent to specifying a shape involving the minimum height of at least one of the plurality of cushioning projections being located between opposing edges of the at least one cushioning projection.
Marvin teaches a footwear sole that has projections, wherein the projections have a shape with a centered indentation #238 located centrally from a further-projected bottom surface #235 (see Fig. 10 embodiment).  The concavity provided by the indentation aids in softening the feel of the landing and can provide different traction than a flat bottom surface (Para. 0056 of Marvin).
Brie and Marvin teach analogous inventions in the field of soles with downwardly-extending projections.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the projection shape taught by Marvin as the shape of choice for the fingers of Brie’s sole in order to provide the sole with an added benefit of softening the feel of the landing and to provide different traction provided by the concavity of the indentation, as taught by Marvin (Para. 0056 of Marvin).  As a result of the modification, the minimum height of at least one of the plurality of cushioning projections is located between opposing edges of the at least one cushioning projection (the minimum height would be located where the indentation is located, which is between opposing edges of the projection). 

Marvin, as noted above, teaches a footwear sole with a plurality of projections throughout the length and width of the sole’s bottom surface, wherein the projections can be varied in their height, material density and/or spacing between the forefoot, midfoot and heel portions of the sole in order to finely tune the flexibility, cushioning and/or stability properties of the sole (Para. 0040 of Marvin).
As noted above, Brie and Marvin teach analogous inventions in the field of soles with downwardly-extending projections.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have varied the material density of the fingers in the different areas of the sole (i.e. forefoot, midfoot and heel) in order to finely tune the flexibility, cushioning and/or stability properties of the sole (as taught in Para. 0040 of Marvin).  As a result of the modification, a first cushioning projection of the plurality of cushioning projections is made of a first material (i.e. a material of a first level of density of a first finger) and a second cushioning projection of the plurality of cushioning projections is made of a second material different from the first material (i.e. a second finger made of a material of either a higher or lower level of density than the first material of the first finger).
Claims 18-20, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Brie (as applied to claim 1 above, regarding claim 18) in view of Stewart et al. (hereinafter “Stewart”) (USPN 4,759,136).
portion, a midfoot portion and a heel portion of the midsole (see Fig. 8 of Brie; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), wherein there are side-by-side cushioning projections in one or more continuous rows such that they are directly adjacent to each other (see Figs. 3-8, each of which depict one or more continuous rows involving individual projections in a side-to-side arrangement being directly adjacent to one another), but does not teach that the plurality of cushioning projections are disposed within an open cavity of the midsole.
Stewart teaches a midsole #30 that is formed of several components, including a central portion #40, and upper and lower peripheral portions #44/42, wherein the central portion is disposed within an open cavity defined by the upper and lower peripheral portions, as shown in Fig. 3 of Stewart.  Stewart teaches that the central portion is relatively soft compared to the other two midsole portions (Col. 2, Lines 63-67 of Stewart), wherein the other two portions (#42/44) compress less than the central portion #40 in operation to thereby cradle the foot and absorb shock to lessen the tendency for fatigue and injury (Col. 4, Lines 3-19 of Stewart).
Brie and Stewart teach analogous inventions in the field of footwear soles.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the upper and lower peripheral portions of the midsole of Stewart into the sole of Brie in order to provide a 

Regarding independent claim 19, Brie discloses a method of making an article of footwear (see claim 1 of Brie, which is directed to a method of making a cushioning structure for use in contact with a body part, and claim 3 which refers to a sole as being an option for the cushioning structure; the sole is at least a component used in footwear, so it is “an article of footwear” as best as can be understood with respect to what Applicant intends for “article of footwear” to be constituted by, since no structures are recited in the claim in addition to the midsole structure, within the manufacturing process), the method comprising: obtaining a pressure map of pressures exerted on the bottom of a human foot when in contact with the ground (“points of pressure of a body part such as a foot either at rest, walking or running”, wherein walking and running involve contact with a ground surface; Col. 3, Lines 37-45 of Brie; Col. 4, Lines 59-60 of Brie); forming a core midsole (“a sole”; claim 3 of Brie, as noted above; the sole is a core midsole inasmuch as the core midsole has been defined in the claim; sole includes a central layer #12 as a base thereof) comprising a plurality of cushioning projections (fingers #20 are cushioning projections) extending at predetermined heights (see Figs. 
Stewart teaches a midsole #30 that is formed of several components, including a central portion #40, and upper and lower peripheral portions #44/42, wherein the central 
Brie and Stewart teach analogous inventions in the field of footwear soles.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the upper and lower peripheral portions of the midsole of Stewart into the sole of Brie in order to provide a stabilizing ring structure of greater durometer (than a softer center portion) around the periphery of the midsole to thereby cradle the foot and absorb shock to lessen the tendency for fatigue and injury, as taught by Stewart (Col. 4, Lines 3-19 of Stewart). As a result of the modification, there would be a peripheral midsole around the core midsole, the peripheral midsole defined by the upper and lower peripheral portions #44/42 added from Stewart, wherein the core midsole (i.e. existing central layer and fingers native to Brie (i.e. side by side cushioning projections) would be disposed within an open cavity defined by an inner sidewall of the added lower and upper peripheral portions #42/44.
Regarding claim 20, the modified method of Brie (i.e. Brie in view of Stewart, as applied to claim 19 above) is silent to specifying whether the core midsole and peripheral midsole would be integrally formed.  However, absent a showing of criticality with respect to the core midsole and the peripheral midsole being integrally formed (in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732